REL:09/12/2014




Notice: This opinion is subject to formal revision before publication in the advance
sheets of Southern Reporter. Readers are requested to notify the Reporter of Decisions,
Alabama Appellate Courts, 300 Dexter Avenue, Montgomery, Alabama 36104-3741 ((334) 229-
0649), of any typographical or other errors, in order that corrections may be made before
the opinion is printed in Southern Reporter.




          SUPREME COURT OF ALABAMA
                              SPECIAL TERM, 2014
                             ____________________

                                    1130985
                             ____________________

           Ex parte Billy E. Pipkin and Sandra T. Pipkin

                     PETITION FOR WRIT OF CERTIORARI
                      TO THE COURT OF CIVIL APPEALS

     (In re: Fairfield Place Homeowners Association, Inc.

                                           v.

                 Billy E. Pipkin and Sandra T. Pipkin)

                 (Baldwin Circuit Court, CV-11-901334;
                   Court of Civil Appeals, 2120267)



MOORE, Chief Justice.

      The petition for the writ of certiorari is denied.
1130985

    In denying the petition for the writ of certiorari, this

Court does not wish to be understood as approving all the

language, reasons, or statements of law in the Court of Civil

Appeals’ opinion.   Horsley v. Horsley, 291 Ala. 782, 280 So.
2d 155 (1973).

    WRIT DENIED.

    Stuart, Parker, and Wise, JJ., concur.

    Shaw, J., concurs in the result.




                              2